Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 239-258 are presented for examination.

Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of 15/951,853 filed 04/12/2018 now PAT 10841224, 15/951,853 is a CON of 15/883,917 filed 01/30/2018 now PAT 10841223, 15/883,917 is a CON of 15/846,680 filed 12/19/2017 now PAT 10791052, 15/846,680 is a CON of 15/640,565 filed 07/02/2017 now PAT 10841222, 15/640,565 has PRO 62/526,116 filed 06/28/2017,15/640,565 has PRO 62/421,193 filed 11/11/2016, 15/640,565 has PRO 62/376,073 filed 08/17/2016 and 15/640,565 has PRO 62/358,341 filed 07/05/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2020 and 6/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 239, 241, 245, 247-249, 253 and 255 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 8-9, 11, 15, and 17 of US Patent 10, 841,224.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 239, 241, 245, 247-249, 253 and 255 of the instant application merely broadens the scope of claims 1-2, 4, 8-9, 11, 15, and 17 of US Patent 10, 841,224 by eliminating the elements and their functions of the claims, and claims 1-2, 4, 8-9, 11, 15, and 17 of this instant application is therefore and obvious variant thereof.



Instant Application 17097902
US Patent No.:10,841,224 
239. A method of managing data packets, the method comprising: receiving, by a routing device, a plurality of packets from a computing device, the plurality of packets comprising at 
240. The method of claim 239, wherein the routing device comprises at least a first and a second interface configured to communicatively couple the routing device to the target device. 




2. The method of claim 1, further comprising transmitting the two or more fragments, the fragment-copies of the two or more fragments, the check fragment, and the check-fragment copy to the target device via the first and the second interface, wherein the routing device transmits at least a first fragment of the two or more fragments, at least a first fragment-copy, the check-fragment, or the check-fragment copy via the first interface and at least a second fragment of the two or more fragments, at least a second fragment copy, the check-fragment or the check-fragment copy via the second interface.
245. The method of claim 239, further comprising: determining, by the routing device, that a length of the copy of the second packet is different than a length of the first split-copy; and adding, by the routing device, a set of padding bits to one of the copy of the second packet and the first split-copy to make the length of the copy of the second packet the same as the length of the first split-copy.
4. The method of claim 3, further comprising: determining, by the routing device, that a first fragment of the two or more fragments is smaller than the predetermined size; and adding, by the routing device, a set of padding bits to the first fragment to make the first fragment the predetermined size.
247. A routing device comprising: a memory configured to store a queue of a plurality of packets received from a computing device, the plurality of packets comprising at least a first packet, a second packet, and a third packet; and a processor configured to: transmit at least a copy of the first packet to a target device; transmit a copy of the second packet and a first split-copy comprising an XOR of the first packet and the second packet to the target device; and transmit a copy of the third packet and a second split-copy comprising an XOR of 
248. The routing device of claim 247, further comprising at least a first and a second interface configured to communicatively couple the routing device to the target device. 



  9. The routing device of claim 8, wherein the processor is further configured to transmit the two or more fragments, the fragment-copies of the two or more fragments, the check fragment, and the check-fragment copy to the target device via the first and the second interface, wherein the processor transmits at least a first fragment of the two or more fragments, at least a first fragment-copy, the check-fragment, or the check-fragment copy via the first interface and at least a second fragment of the two or more fragments, at least a second fragment copy, the check-fragment or the check-fragment copy via the second interface.
253. The routing device of claim 247, wherein the processor is further configured to: determine that a length of the copy of the second packet is different than a length of the first split-copy; and add a set of padding bits to one of the copy of the second packet and the first split-copy to make the length of the copy of the second packet the same as the length of the first split-copy
11. The routing device of claim 10, wherein the processor is further configured to: determine that a first fragment of the two or more fragments is smaller than the predetermined size; and add a set of padding bits to the first fragment to make the first fragment the predetermined size.
255. A method of reconstructing a packet in a sequence of packets when less than all of the packets are received, the method comprising: receiving, by a routing device, a copy of all but one packet of two or more packets from a sequence of packets; receiving, by the routing device, a split-copy comprising an XOR of a packet received from the sequence of packets and the one packet of the two or more packets for which a copy was not received; and reconstructing, by the routing device, the one packet of the two or more packets for which a copy was not received from the all but one packet of the two or more packets received and the received split-copy. 

15. A method of reassembling a packet that was split into fragments when less than all of the fragments are received, the method comprising: receiving, by a routing device, all but one of two or more fragments split from a first packet, wherein at least one of the two or more fragments is received via a first interface; receiving, by the routing device, a check-fragment, wherein the check-fragment comprises an XOR of each of the two or more fragments split from the first packet, and wherein the check-fragment is received via a second interface; and reassembling, by the routing device, the first packet from all but one of the two or more fragments and the received check-fragment, wherein reassembling the first packet comprises performing an XOR on the received all but one of the two or more fragments and the check-fragment.
257. A routing device for reconstructing a packet in a sequence of packets when less 




Although the conflicting claims are not identical, they are not patentable distinct from each other.
Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 239, 241, 245, 247-249, 253 and 255 of the instant application are of the same scope of the claims 1-2, 4, 8-9, 11, 15, and 17 US Patent 10, 841,224.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 239-245, 247-253 and 255-258 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Pub. No.: 2009/0019505), and further in view of Ficara et al. (US Pub. No.: 2016/0112308).

As per claim 239, Gopalakrishnan discloses A method of managing data packets, the method comprising: 
receiving, by a routing device (see Fig.1B, receiver), a plurality of packets from a computing device (see Fig.1A, Sender, see para. 0030, para. 0055-0060, at the receiver machine, there is a packet buffer where all incoming packets are first placed / receiving a plurality of packets), the plurality of packets comprising at least a first packet, a second packet, and a third packet (see para. 0033, the video stream is split across the interfaces (packets transmitted over different interfaces) / at least a first packet, a second packet, and a third packet); 
transmitting, by the routing device, at least a copy of the first packet to a target device (see Fig.1B, para. 0047, 0062-0075, transmitting each packet to the Video Player/a target device);

Gopalakrishnan however does not explicitly disclose transmitting, by the routing device, a copy of the second packet and a first split-copy comprising an XOR of the first packet and the second packet to the target device; and transmitting, by the routing device, a copy of the third packet and a second split-copy comprising an XOR of the second packet and the third packet to the target device. 

Ficara however disclose transmitting, by a routing device (see Fig.2, control system 135), at least a copy of the first packet to a target device (see Fig.2, para. 0032, PLC1 210, the packet transmission component 138 is configured to transmit the data fragments to the destination device (e.g., one of PLCs 115,) using multiple paths through the network 125, in order to increase the redundancy (a copy) of the communication, the deterministic binary schedule specifies that a first one of the data fragments is to be transmitted at a first moment in time, and wherein the deterministic binary schedule further specifies that a duplicate copy of the first data fragment is to be transmitted at a second moment in time distinct from the first moment in time);
transmitting, by the routing device, a copy of the second packet and a first split-copy comprising an XOR of the first packet and the second packet to the target device (see para. 0025-0026, the packet transmission component 138 is configured to fragment each data packet into two distinct fragments and the deterministic binary scheduler component 130 could combine the fragments through a linear operation such as exclusive OR (XOR), such that the receiver can recover the information with the aid of another linear combination of the two fragments, see also para. 0033, by broadcasting the fragment across multiple paths through the network, the packet transmission component 138 provides additional redundancy for the data communications between the control system 135 and the PLC 210, see also Fig.3, para. 0037-0040, the blocks 320 and 325 are repeated for each of the data packets of the flows, and para. 0027-0029, 0032, 0040, 0047, the packet transmission component 138 is configured to combine two or more fragments (e.g., using a union operation), when the schedule 525 specifies that the two or more fragments are to be transmitted together within a single time slot, the packet transmission component 138 is configured to generate a LDPC for the union of the fragments, the packet transmission component 138 transmit the fragmented flows together {transmitting, by the routing device, each fragment} with additional fragments that provide checksum information (e.g., check nodes for LDPC) {the check-fragment} of a subset of the fragments. Doing so enable the destination device {a target device} to reassemble certain data fragments, in the event the data fragments have not yet arrived or have been lost in transmission, and the packet transmission component 138 provides additional 
transmitting, by the routing device, a copy of the third packet and a second split-copy comprising an XOR of the second packet and the third packet to the target device (see para. 0025-0026, Fig.3, para. 0037-0040, the packet transmission component 138 fragments the packet into at least two fragments (block 320), the packet transmission component 138 encodes at least one of the fragments (or a combination of fragments)  and the blocks 320 and 325 are repeated for each of the data packets of the flows, see also 0027-0029, 0032, 0040, 0047, the packet transmission component 138 is configured to combine two or more fragments (e.g., using a union operation, combine the fragments through a linear operation such as exclusive OR (XOR)), when the schedule 525 specifies that the two or more fragments are to be transmitted together within a single time slot, the packet transmission component 138 is configured to generate a LDPC for the union of the fragments of all conflicting data flows, the packet transmission component 138 transmit the fragmented flows together {transmitting, by the routing device, each fragment} with additional fragments that provide checksum information (e.g., check nodes for LDPC) {the check-fragment} of a subset of the fragments. Doing so enable the destination device {a target device} to reassemble certain data fragments, in the event the data fragments have not yet arrived or have been lost in transmission, and the packet transmission component 138 provides additional redundancy for the data communications between the control system 135 and the PLC 210). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, by the routing device, a copy of the second packet and a first split-copy comprising an XOR of the first packet and the second packet to the target device; and transmitting, by the routing device, a copy of the third packet and a second split-copy comprising an XOR of the second packet and the third packet to the target device, as taught by Ficara, in the system of Gopalakrishnan, so as to provide techniques for transmitting data packets in a deterministic Ethernet network with an optimal minimum amount of jitter, see Ficara, paragraphs 15-16.




As per claim 240, the combination of Gopalakrishnan and Ficara disclose the method of claim 239.

Ficara further disclose wherein the routing device comprises at least a first and a second interface configured to communicatively couple the routing device to the target device (see Fig.2, see para. 0033, the packet transmission component 138 on control system 135 is transmitting a fragment of a data packet for one of the data flows across multiple paths through the network. These paths are represented in FIG. 2 by arrows 250, 260 and 270. By broadcasting the fragment across multiple paths through the network, the packet transmission component 138 provides additional redundancy for the data communications between the control system 135 and the PLC 210 / a target device). 

As per claim 241, the combination of Gopalakrishnan and Ficara disclose the method of claim 240.

Ficara further disclose wherein the transmitting comprises transmitting the copy of the second packet and the first split-copy via the first interface and the second interface, wherein the routing device transmits the copy of the second packet via the first interface and the first split-copy via the second interface (see Fig.2, Fig.3, para. 0032, the packet transmission component 138 is configured to transmit the data fragments to the destination device (e.g., one of PLCs 115) using multiple paths through the network 125, in order to increase the redundancy of the communication, FIG. 2, illustrates multiple paths for a fragment of a data packet through a deterministic Ethernet network). 

As per claim 242, the combination of Gopalakrishnan and Ficara disclose the method of claim 239.

Ficara further disclose wherein the routing device comprises at least one interface configured to transmit copies of packets to the target device, and wherein the transmitting comprises transmitting the copy of the second packet and the first split-copy via a same one of the at least one interface (see Fig.2, para. 0032, 0040, the packet transmission component 138 could combine two or more fragments (e.g., using a union operation), when the schedule specifies that the two or more fragments are to be transmitted together within a single time slot, and could generate a LDPC or Repeat Accumulate Code for the union of the fragments of all conflicting data flows. Moreover, the packet transmission component 138 could transmit the fragmented flows together with additional fragments that provide checksum information (e.g., check nodes for LDPC) of a subset of the fragments). 

As per claim 243, the combination of Gopalakrishnan and Ficara disclose the method of claim 240.

Ficara further disclose wherein the transmitting comprises transmitting the copy of the second packet, the first split-copy, the copy of the third packet, and the second split-copy via the first interface and the second interface, wherein the routing device transmits the copy of the second packet and the first split-copy via the first interface and the copy of the third packet and the second split-copy via the second interface (see Fig.2, Fig.3, para. 0032, the packet transmission component 138 is configured to transmit the data fragments to the destination device (e.g., one of PLCs 115) using multiple paths through the network 125, in order to increase the redundancy of the communication, FIG. 2, illustrates multiple paths for a fragment of a data packet through a deterministic Ethernet network), also0040, the packet transmission component 138 combine two or more fragments (e.g., using a union operation), when the schedule specifies that the two or more fragments are to be transmitted together within a single time slot, and generate a LDPC or Repeat Accumulate Code for the union of the fragments of all conflicting data flows. Moreover, the packet transmission component 138 could transmit the fragmented flows together with additional fragments that provide checksum information (e.g., check nodes for LDPC) of a subset of the fragments). 

As per claim 244, the combination of Gopalakrishnan and Ficara disclose the method of claim 240.

Ficara further disclose wherein the transmitting comprises transmitting the copy of the second packet, the first split-copy, the copy of the third packet, and the second split-copy via the first interface and the second interface, wherein the routing device transmits the copy of the second packet and the copy of the third packet via the first interface and the first split-copy and the second split-copy via the second interface (see Fig.2, Fig.3, para. 0032, the packet transmission component 138 is configured to transmit the data fragments to the destination device (e.g., one of PLCs 115) using multiple paths through the network 125, in order to increase the redundancy of the communication, FIG. 2, illustrates multiple paths for a fragment of a data packet through a deterministic Ethernet network), also0040, the packet transmission component 138 combine two or more fragments (e.g., using a union operation), when the schedule specifies that the two or more fragments are to be transmitted together within a single time slot, and generate a LDPC or Repeat Accumulate Code for the union of the fragments of all conflicting data flows. Moreover, the packet transmission component 138 could transmit the fragmented flows together with additional fragments that provide checksum information (e.g., check nodes for LDPC) of a subset of the fragments). 

Claims 245 and 253 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US Pub. No.: 2009/0019505), in view of Ficara et al. (US Pub. No.: 2016/0112308), and further in view of Lee (US Pub. No.:2010/0226243).

As per claim 245, the combination of Gopalakrishnan and Ficara disclose the method of claim 239.

The combination of Gopalakrishnan and Ficara however does not explicitly disclose determining, by the routing device, that a length of the copy of the second packet is different than a length of the first split-copy; and adding, by the routing device, a set of padding bits to one of the copy of the second packet 

Lee however disclose determining, by a routing device, that a length of the copy of the second packet is different than a length of the first split-copy; and adding, by the routing device, a set of padding bits to one of the copy of the second packet and the first split-copy to make the length of the copy of the second packet the same as the length of the first split-copy  (see para. 0039, 0046-0047, Fig.6, para. 0048-0054, the transmitting station adds padding bits on the end part of the data packet 2 and data packet 3 so that the lengths of the data packet 2 and the data packet 3 are equal to the length of the data packet 1, also the transmitting station codes the data packet 1, the data packet 2, and the data packet 3 having the same length. An XOR operation can be used for coding). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, by a routing device, that a length of the copy of the second packet is different than a length of the first split-copy; and adding, by the routing device, a set of padding bits to one of the copy of the second packet and the first split-copy to make the length of the copy of the second packet the same as the length of the first split-copy, as taught by Lee, in the system of Gopalakrishnan and Ficara, so as to provide a method and apparatus for a reliable multicast transmission, by reducing a number of retransmission of data packets for error control when a transmitting station multicasts to a plurality of receiving stations, see Lee, paragraphs 15-16.

As per claim 247, claim 247 is rejected the same way as claim 239. Gopalakrishnan also disclose A routing device (see Fig.1B, receiver) comprising: a memory (see Fig.1B, packet buffer 1.2) configured to store a queue of a plurality of packets (see para. 0056-0060, at the receiver machine, there is a packet buffer where all incoming packets are first placed) from a computing device (see Fig.1A, sender); and a processor (see Fig.1B, packet processing), transmit at least a copy of the first packet to a target device (see Fig.2, a video player); and Ficara also disclose A routing device (see Fig.1, Fig.2, Control System 

As per claim 248, claim 248 is rejected the same way as claim 240.
As per claim 249, claim 249 is rejected the same way as claim 241.
As per claim 250, claim 250 is rejected the same way as claim 242.
As per claim 251, claim 251 is rejected the same way as claim 243.
As per claim 252, claim 252 is rejected the same way as claim 244.
As per claim 253, claim 253 is rejected the same way as claim 245.


As per claim 255, Gopalakrishnan A method of reconstructing a packet in a sequence of packets when less than all of the packets are received, the method comprising: 
receiving, by a routing device (see Fig.1B, receiver), a copy of all but one packet of two or more packets from a sequence of packets (see para. 0086, an algorithm to decide when to request for re-sending a missing packet, which is effective in terms of minimizing missing/lost packets); 

Gopalakrishnan however does not explicitly disclose receiving, by the routing device, a split-copy comprising an XOR of a packet received from the sequence of packets and the one packet of the two or more packets for which a copy was not received; and reconstructing, by the routing device, the one packet of the two or more packets for which a copy was not received from the all but one packet of the two or more packets received and the received split-copy. 

Ficara disclose however disclose A method of reconstructing a packet in a sequence of packets when less than all of the packets are received (see Fig.4, para. 0010, a method for reassembling fragmented data packets received on a deterministic Ethernet network), the method comprising: 
receiving, by a routing device (see Fig.2, PLC 210 of a destination device, para. 0039), a copy of all but one packet of two or more packets from a sequence of packets (see  Fig.4, para. 0041, at least one of the fragments is received out-of-order relative to at least one of the other fragments);
receiving, by the routing device, a split-copy comprising an XOR of a packet received from the sequence of packets and the one packet of the two or more packets for which a copy was not received (see para. 0040, receiving checksum information (e.g., check nodes for LDPC), wherein the check-fragment comprises an XOR of each of the two or more fragments split from the first packet , see also para. 0042, the packet transmission component 138 then reassembles the received fragments using in part the sparse graph coding {an XOR of each of the two or more fragments split} within at least some of the fragments in order to produce the original data packets (block 415), see also para. 0027-0032, when packet A.sub.1 is expected at time slot 4, the destination device has received all fragments for data packet A.sub.1, either directly or as a function of other fragments. And at time slot 8, when the data packets B.sub.3 and A.sub.2 are expected to arrive, the destination device has received all elements needed to compute A.sub.2 and B.sub.3. For instance, the destination device could reassemble data packet B.sub.3 using the fragments B.sub.3.sup.2 and B.sub.3.sup.1 received at time slots 7.5 and 8, respectively); and 
reconstructing, by the routing device, the one packet of the two or more packets for which a copy was not received from the all but one packet of the two or more packets received and the received split-copy (see para. 0042, the packet transmission component 138 then reassembles the received fragments using in part the sparse graph coding within at least some of the fragments in order to produce the original data packets (block 415), see Fig.4, para. 0040, 0041, 0042, the reassembly of the fragments into the data packets is based on the manner in which the data packet was initially fragmented, in an embodiment where the data packets are initially divided into two halves during the fragmentation process, the packet transmission component 138 could reassemble the fragments by 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the routing device, a split-copy comprising an XOR of a packet received from the sequence of packets and the one packet of the two or more packets for which a copy was not received; and reconstructing, by the routing device, the one packet of the two or more packets for which a copy was not received from the all but one packet of the two or more packets received and the received split-copy, as taught by Ficara, in the system of Gopalakrishnan, so as to provide techniques for transmitting data packets in a deterministic Ethernet network with an optimal minimum amount of jitter, see Ficara, paragraphs 15-16.
As per claim 256, the combination of Gopalakrishnan and Ficara disclose the method of claim 255.

Ficara further disclose wherein the reconstructing comprises performing an XOR on the received all but one packet of the two or more packets and the split-copy (see Fig.4, para. 0041, 0042, the packet 
As per claim 257, claim 257 is rejected the same way as claim 255. Ficara also disclose A routing device  (see Fig.2, PLCs 210 of a destination device) for reconstructing a packet in a sequence of packets when less than all of the packets are received by the routing device (see Fig.3,  para. 0037, 0041-0042, the packet transmission component 138 encodes {XOR} at least one of the fragments (or a combination of fragments), doing so enables the destination device to recover lost or delayed packets, thereby helping to eliminate the possibility of packet loss from the deterministic Ethernet network), the routing device comprising: a memory (see Fig.2, PLCs 210 with a memory for storing) configured to store a queue of a plurality of packets received from a computing device (see Fig.2, Control System 135); and a processor (see Fig.2, preconfigured transmission schedule 212). 

As per claim 258, claim 258 is rejected the same way as claim 256.


Allowable Subject Matter
Claims 246 and 254 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borthakur et al (see para. 0004, 0022, 0029, “a recovery code is generated by splitting the data into N pieces and computing an XOR across the pieces. The N pieces 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469